KEITH K. ZHEN, CPA CERTIFIED PUBLIC ACCOUNTANT 2o BROOKLYN, NY 11223 o TEL (347) 408-0693 o FAX (347) 602-4686 o EMAIL KEITHZHEN@GMAIL.COM CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM January 24, 2011 To the Board of Directors China Du Kang Co., Ltd. We hereby consent to the use of our report dated April 14, 2010, with respect to the consolidated financial statements of China Du Kang Co., Ltd. and subsidiaries, incorporated in the Registration Statement on Form 10 of China Du Kang Co., Ltd. to be filed the Securities and Exchange Commission on about January 24, 2011. We also consent to the use of our name and the reference to us in the Experts section of the Registration Statement. Truly yours, /s/ Keith K. Zhen, CPA Keith K. Zhen, CPA Brooklyn, New York,
